DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 1/22/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of claims 1 and 14 recite “a process for production of polyamide 6/66 copolymer…” 
A polyamide 6/66 is understood by one having ordinary skill in the art to mean a polyamide copolymer produced from caprolactam (6) and from hexamethylenediamine and adipic acid (66). Conventionally, a polyamide copolymer having comonomers in addition to caprolactam, hexamethylenediamine and adipic acid would not be considered “polyamide 6/66;” rather, such a copolymer would ordinarily have further numbers or letters corresponding to the additional comonomers (e.g., polyamide 6/12/66 if laurolactam were present as an additional comonomer). 
However, present claims 1 and 14 recite a process wherein reactants include “at least one lactam,” “at least one diamine,” and “at least one diacid.” Given that polyamide 6/66 is formed from exactly one lactam (caprolactam), exactly one diamine (hexamethylenediamine) and exactly one diacid (adipic acid), it is not clear how a process wherein reactants include more than one lactam, more than one diamine, and/or more than one diacid could result in a polyamide 6/66 copolymer.  It is therefore unclear whether the presently recited process is intended to be limited to processes which produce polyamide 6/66 (in which case, the claims should be amended to replace “at least one lactam” with caprolactam, “at least one diamine” with hexamethylenediamine, and “at least one diacid” with adipic acid), or, whether the presently recited process is intended to encompass production of polyamides having comonomers in addition to caprolactam, hexamethylenediamine and adipic acid (in which case, the preamble should be amended accordingly to reflect the intended product). 
Claims 2-13 are unclear for the same reasons indicated above in view of their dependence from claim 1. Claims 15-20 are unclear for the same reasons indicated above in view of their dependence from claim 14.
Additionally: 
Claim 3 recites a weight percentage range for the use of the at least one diamine, based on the total weight of the reactant stream. In claim 1, the reactant stream is separate from the diamine (i.e., the diamine is not a part of the reactant stream). However, in the instant specification [0032], the corresponding description regarding the amount of diamine to be used indicates that the weight percentage is based on the total weight of the reactant stream “which is the combined weight of the mixture and the diamine.” Therefore, the description in the specification regarding calculating the weight percentage of diamine (i.e., diamine/(reactant stream + diamine)) contradicts the manner in which claim 3 would be plainly interpreted (i.e., diamine/reactant stream). Because it is not clear whether the amount of diamine should be included in the denominator when calculating the weight percentage as recited in claim 3, the scope of the claim is unclear.
Claim 5 recites a ratio, but does not define the type of ratio (e.g., weight, molar, etc…), thereby rendering the scope of the claim unclear.
Claim 6 recites “C3-C9 analogs.” Conventionally, C3-C9 would be understood to mean analogs having 3 to 9 carbon atoms. However, it appears from the instant specification that C3-C9 analogs may be intended to mean cyclic oligomers having 3 to 9 lactam units. Given that the meaning of the terminology in claim 6 is not clear, the scope of the claims is unclear. 
Claims 15 and 16 recite weight percentages, but do not recite the basis for calculating the weight percentages, thereby rendering the scope of the claims unclear. 
Claim 19 depends from claim 14 and refers to “the secondary polyamide 6/66 copolymer.” However, claim 14 does not recite a secondary polyamide 6/66 copolymer, and therefore it is not clear what component of claim 14 is being further limited. Due to the insufficient antecedent basis, the scope of claim 19 is unclear. For examination purposes, “the secondary polyamide 6/66 copolymer” is interpreted as referring to the polyamide 6/66 copolymer recited in the last two lines of the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 7-9 further limit claim 1 by requiring “at least one lactam” to comprise caprolactam, “at least one diamine” to comprise hexamethylenediamine, and “at least one diacid” to comprise adipic acid. However, given that the product resulting from the process of claim 1 must be polyamide 6/66, claim 1 must already require utilizing the reactants recited in claims 7-9. Therefore, claims 7-9 fail to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deininger et al (US 2007/0161774).
As to claims 1 and 9, Deininger discloses a process wherein a first stage comprises reacting aminonitriles or dinitriles and diamines together with further polyamide-forming monomers and/or oligomers with aqueous medium [0075], [0009]. The “aqueous medium” comprises lactams and cyclic oligomeric lactams [0014], and is obtained by extraction of polyamide with water [0012]. Therefore, Deininger’s disclosure of feeding aqueous medium to a reactor [0011] corresponds to the presently recited step of “providing a reactant stream comprising at least one lactam and cyclic oligomers.”  
The presently recited step of “reacting the reactant stream with at least one diamine to ring open the at least one lactam and cyclic oligomers to produce amide prepolymers” is met by Deininger’s disclosure to feed dinitriles and diamines (Deininger’s “diamines” corresponding to the presently recited “at least one diamine”) and a first portion of aqueous medium (corresponding to the presently recited “reactant stream”) to a reactor, from which a reaction mixture comprising polyamide (corresponding to the presently recited amide pre-polymer) is discharged [0021]. See also [0019], wherein Deininger specifically teaches that a prepolymer is obtained. In the example [0158], Deininger teaches that the prepolymer obtained has a carboxyl end group concentration of 25.3% based on the concentration of amino end groups. Given that the remaining (non-carboxyl) end groups on Deininger’s exemplified prepolymer are amine end groups, there is reasonable basis to conclude that at least some of the end groups on the amide prepolymers formed in the process of Deininger must be amine end groups. 
As to the presently recited “subsequently reacting… with at least one diacid:”
Deininger teaches that chain extending substances are preferably added in stage 3 or 4 [0142], and discloses that difunctional carboxylic acids can be used as chain extenders [0151]. The person having ordinary skill in the art would have been motivated to add any named chain extending substance in stage 3 or 4, as taught by Deininger, in order to increase the molecular weight of the ultimately obtained polyamide. It would have been obvious to the person having ordinary skill in the art, therefore, to have added a difunctional carboxylic acid (corresponding to a diacid as presently recited) chain extender to Deininger’s process in stage 3 or 4 (including adipic acid named in [0152], meeting instant claim 9). Furthermore, given that a diacid would only react with (and extend) amine-terminated chains, the addition and reaction of a dicarboxylic chain extender in stage 3 or 4, as suggested by Deininger, corresponds to the presently recited step of subsequently reacting the amide prepolymer with at least one diacid.
As to the recited production/formation of a “polyamide 6/66 copolymer:”
Deininger teaches that the process uses aqueous monomer and oligomer extracts from polyamide production by extraction of the polymer with water [0001], and names polyamides formed from polymerization of caprolactam as containing caprolactam and oligomers thereof which are removed by extraction with hot water [0002]. Additionally, in Deininger’s example [0158], the lactam and oligomer contained in the extract water are caprolactam and caprolactam dimer. See also [0017], wherein Deininger discloses a preferred weight ratio of caprolactam and its cyclic oligomers in the aqueous medium. Given that Deininger discloses and exemplifies processes wherein the aqueous medium comprises caprolactam and caprolactam oligomers, it would have been obvious to the person having ordinary skill in the art to have carried out Deininger’s process utilizing an aqueous medium comprising caprolactam and caprolactam oligomers (i.e., obtained from extraction of caprolactam and caprolactam oligomers from a polyamide derived from caprolactam). 
Deininger teaches that “further polyamide-forming monomers” can be added in stage 1 [0075], and discloses monomers which can be added if copolyamides are to be prepared [0086-7]. Deininger names adipic acid as a preferred dicarboxylic acid [0088], and hexamethylenediamine as a preferred diamine [0089], and teaches that it is further possible to use salts, especially the salt of adipic acid and hexamethylenediamine, which is known as 66 salt [0090]. Deininger also names caprolactam as a preferred amino acid which can be added [0093], and teaches that any desired mixtures of the aforementioned compounds can be used [0098]. 
When carrying out the process disclosed by Deininger, the person having ordinary skill in the art would have been motivated to utilize any of the comonomers named by Deininger in order to prepare a copolyamide having the desired structure/properties, particularly comonomers named by Deininger as particularly preferred. It would have been obvious to the person having ordinary skill in the art, therefore, to have used adipic acid and hexamethylenediamine, or the salt thereof, as the “further polyamide-forming monomers” named by Deininger, thereby arriving at a polyamide having “6” units derived from the caprolactam and oligomers thereof, and “66” units derived from adipic acid and hexamethylenediamine, i.e., a polyamide 6/66 copolymer as presently recited. 
As to claim 14, Deininger suggests a method according to claim 1, as set forth above, which comprises the first and second reacting steps recited in claim 14. Deininger further teaches that the aqueous monomer and oligomer extracts utilized in the method are obtained from polyamide production by extraction of the polymer with water [0001]. Therefore, the production of a polyamide from which the aqueous medium disclosed by Deininger is extracted corresponds to “producing a primary polyamide” as presently recited. The caprolactam and cyclic oligomers thereof (see [0001-2], [0012-14]), prior to extraction from the primary polyamide, correspond to the presently recited “by-product composition including at least one lactam and cyclic oligomers.” The extraction of the polyamide with water (see [0012]) corresponds to the presently recited step of separating the by-product composition from the primary polyamide polymer.
As to claims 2, 6 and 7, Deininger discloses that the solids content of the aqueous medium is preferably in a range of 2-30 wt% [0013], and discloses that in the case of caprolactam and its cyclic oligomers having 2 to 5 ring members (i.e., including “dimers and C3-C5 analogs” as presently recited in claim 6), the weight ratio of caprolactam and cyclic oligomers is 60 to 90:5 to 20:3 to 17:2 to 8:1 to 5 [0017].  Therefore, for an aqueous medium having a solids content of 30 wt% (within Deininger’s disclosed range in [0013] and a caprolactam:total oligomer weight ratio of 60:40 (within Deininger’s disclosed ranges in [0017]), the aqueous medium (corresponding to the presently recited reactant stream) would include 12 wt% cyclic oligomers (i.e., 70 parts water, 30 parts solids; solids = 18 parts caprolactam and 12 parts oligomers; 12/100=12 wt%), which falls within the presently claimed range of at least 10 wt % cyclic oligomers. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 3 and 8, Deininger teaches suitable ranges for the amounts of further monomers which can be used together with 6-aminocapronitrile [0086], including 0-30 wt% of a diamine [0087], which is preferably hexamethylenediamine [0089].  It would have been obvious to the person having ordinary skill in the art to have utilized any appropriate amount of diamine within Deininger’s disclosed range, including an amount within the presently claimed range of 0.5-20 wt% based on the reactant stream weight. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 4, 5, 17 and 18, Deininger teaches suitable ranges for the amounts of further monomers which can be used together with 6-aminocapronitrile [0086], including 0-30 wt% of a diamine [0087]. Deininger teaches that the difunctional basic building blocks used as chain extenders (e.g., diacids) [0151-152] are preferably used in amounts from 1 to 55 µmol/g of polyamide [0153]. It would have been obvious to the person having ordinary skill in the art to have selected any amounts of diamine and diacid within the ranges disclosed by Deininger, including amounts corresponding to equal/stoichiometric molar amounts of the diamine described in [0087] and the diacid in [0152-3]. 
As to claims 10, 11 and 20, Deininger teaches a substantially homogeneous temperature in the entire reactor in a preferred range from 220-245 C [0019], which falls within the ranges recited in claims 10 and 11, and overlaps the ranges recited in claim 19. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 12 and 19, Deininger teaches a relative viscosity (measured according to the parameters of ISO 307:2007) from 1.6-3.5 [0131]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to Deininger having any relative viscosity (RV) within the disclosed range, including an RV within the presently claimed range, depending on the desired molecular weight/viscosity [0133], according to the requirements of the intended application. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 13 and 19, Deininger fails to specifically teach the formic acid viscosity (FAV). However, given the substantial overlap between the presently claimed RV and the RV disclosed by Deininger, and given that both types of viscosities (FAV and RV) provide indications of the degree of polymerization, there is reasonable basis to conclude that the RV range disclosed by Deininger in [0131] corresponds to a FAV range which overlaps the presently claimed FAV range. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to Deininger having any viscosity within the range disclosed by Deininger [0131-33], including a viscosity corresponding to an FAV within the presently claimed range, in order to achieve the desired molecular weight/viscosity according to the requirements of the intended application.
As to claim 15, Deininger discloses that in the case of caprolactam and its cyclic oligomers having 2 to 5 ring members, the weight ratio of caprolactam and cyclic oligomers is 60 to 90:5 to 20:3 to 17:2 to 8:1 to 5 [0017]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized any weight ratio of caprolactam to cyclic oligomer within the ratio disclosed by Deininger, including a weight ratio corresponding to at least 15 wt% cyclic oligomers.
As to claim 16, Deininger teaches suitable ranges for the amounts of further monomers which can be used together with 6-aminocapronitrile [0086], including 0-30 wt% of a diamine [0087], which is preferably hexamethylenediamine [0089].  It would have been obvious to the person having ordinary skill in the art to have utilized any appropriate amount of diamine within Deininger’s disclosed range, including an amount within the presently claimed range of 0.5-20 wt%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766